DETAILED ACTION
Claims 1-5, 7-11, 13-18 and 20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The examiner’s statement of reasons for allowability of this application included in the Office action mailed December 17, 2021, remain unchanged.  All claims thus being allowable, prosecution on the merits is closed in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Examiner’s Comments
As previously noted applicant has perfected the foreign priority and, for purposes of prior art, the claims are entitled to the benefit of November 30, 2017 corresponding to the filing date of the foreign application.
Applicant’s arguments, see remarks, filed January 31, 2022, with respect to rejection of claims 6, 12 and 19 under §112 have been fully considered and in combination with the cancelation of said claims are persuasive.  The claim rejections under §112 have been withdrawn. 
It is noted that claim 3 is marked as currently amended, however there are no apparent amendments to claim 3.  It is assumed that the notation is an inadvertent oversight and that claim 3 should be marked as previously presented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 February 3, 2022